 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID D. HARRIS,                                  No. 2:17-cv-2040 DB P
12                        Plaintiff,
13            v.                                        ORDER
14    N. MALAKKLA, et al.,
15                        Defendants.
16

17       Plaintiff is state prisoner proceeding pro se with a civil rights action under 42 U.S.C. § 1983.

18   Plaintiff alleges he is not being provided proper pain medication in violation of the Eighth

19   Amendment. The court found plaintiff’s first amended complaint (ECF No. 14) stated claims

20   against defendants Malakkla and Yusufzie. (ECF No. 17.) Defendants filed a waiver of service

21   on October 29, 2018 (ECF No. 31), but have yet to file an answer.

22       On November 9, 2018 plaintiff filed a second amended complaint. (ECF No. 33.) The filing

23   contains a copy of plaintiff’s first amended complaint, as well as an additional eight handwritten

24   pages setting forth the same information contained in the first amended complaint, and eight

25   pages of exhibits related to plaintiff’s claim.

26       Because it appears that plaintiff is not attempting to change his complaint in any material

27   way, such as adding new allegations, claims, or defendants, the court will strike the second

28   amended complaint. However, if plaintiff wishes to amend the complaint he may file a motion to
                                                       1
 1   amend the complaint explaining the reason for the amendment. Plaintiff is informed that any

 2   amended complaint it will be subject to the screening requirement under 42 U.S.C. § 1915A.

 3        Accordingly, IT IS HEREBY ORDERED that plaintiff’s second amended complaint (ECF

 4   No. 33) shall be stricken from the record.

 5   Dated: November 15, 2018

 6

 7

 8
     DLB:12
     DLB1/prisoner-civil rights/harr2040.Amd
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
